                                    CARTER REICH, PC
                                116 Nassau Street, Suite 631
                                New York, New York 10038
                                      (917) 615-0978
USDC SDNY
DOCUMENT                                                                     Carter A. Reich, Esq.
ELECTRONICALLY FILED                                                                  Admitted NY & NJ
DOC #:                                                                           creich@reich.legal
DATE FILED: 
                                                            July 8, 2021

 Via ECF                                *5$17('7KHEULHILQJVFKHGXOHIRU'HIHQGDQWV PRWLRQWRGLVPLVV
 Hon. Mary Kay Vyskocil, USDJ           LVPRGLILHGDVVHWIRUWKKHUHLQ6225'(5('
 United States District Court
 Southern District of New York                      
 40 Foley Square
 New York, New York 10007

        RE:    New Oriental Enterprise, PTE, LTD. v. Mission Critical Solutions, LLC, et al.
               Case No. 20-cv-02327

 Dear Judge Vyskocil,

       This office represents the Defendants, Mission Critical Solutions, LLC, Transactrade, LLC,
 and Mark-Anthony Phillips in the above-referenced matter.

        The Defendants respectfully requests an adjournment of its motion to dismiss the Amended
 Complaint, currently due by July 12, 2021 (ECF Doc No. 45), and approval of the following briefing
 schedule:

        -   Defendants’ motion due on or before July 26, 2021;
        -   Plaintiff’s opposition due on or before August 17, 2021; and,
        -   Defendants’ reply due on or before August 24, 2021.

        The reasons for this request are that the undersigned is currently under several litigation
 deadlines in New York state court commercial and appellate divisions. The undersigned’s client has
 also been traveling out of state on vacation for the past two weeks and unable to assist with
 preparation of the motion papers.

        Lastly, counsel for Plaintiff advised that he will be on trial beginning Monday, July 12. As
 such, Plaintiff’s counsel consents to this request.

                                                            Respectfully submitted,

                                                            s/ Carter A. Reich


 cc:    Jack Dweck, Esq. (via ECF & email: asa2fly@aol.com)
